Title: From George Washington to Major General Alexander McDougall, 12 May 1779
From: Washington, George
To: McDougall, Alexander



Dr Sir
Head Quarters Middlebrook 12th May 1779.

Your favor of the 8th instant was handed me yesterday evening.
Should any of the New-York levies arrive at your post, you will be pleased to order them immediately up to Gen. Clinton at Albany.
The two remaining regiments of Poors brigade are to be put in readiness to march at a moments notice.
I have omitted giving any directions relative to resignations, till I could ascertain, fully, all the regulations which have passed on this subject; when I obtain these I shall make you the proper communication. I am D. Sir your most obt & hble servt
Go: Washington
